HOLMAN, Judge
(dissenting).
I respectfully dissent. Prior to 1959 in cases proceeding under Section 556.280, proof of the prior conviction was made before the jury and the jury was instructed that upon finding such it should impose a certain punishment, usually the maximum provided in the statute. The main purpose of the 1959 amendment was to provide a procedure under which the jury would not be advised of the defendant’s prior conviction. Under the amended statute it is provided that if a person previously convicted, etc., of a felony is charged with a later felony, tried and convicted, the trial judge shall determine the punishment.
The statute further provides that: “Evidence of the prior conviction, sentence and subsequent imprisonment or fine, parole, or probation shall be heard and determined by the trial judge, out of the hearing of the jury prior to the submission of the case to the jury, and the court shall enter its findings thereon. If the finding is against the prior conviction, sentence and subsequent imprisonment or fine, parole or probation, then the jury shall determine guilt and punishment as in other cases.”
It will be noted that the provisions of the statute are activated in any case where it is alleged that defendant has been convicted of a felony, etc., and is charged with having thereafter committed the felony involved in the ease being tried. It is also significant that the judge, out of the hearing of the jury, should determine the facts concerning the prior conviction, etc., before submission of the case to the jury (usually early in the case). There is no provision in the statute for the jury to fix the punishment except when the finding is against the prior conviction, etc.
At the time this statute was amended the law was well settled that, if justified by the evidence, it was required in many felony prosecutions that lesser-included offenses, some of which are misdemeanors, must be submitted to the jury. The legislature is presumed to have known of that situation and yet it made no provision in the statute for the jury to fix the punishment in those misdemeanor situations. It therefore seems clear to me that the legislature intended that upon appropriate findings the trial judge should determine the punishment as to any offense of which the defendant is found guilty, felony or misdemeanor. My conclusion is further supported by the fact that to conclude otherwise would result in an undesirable and impractical situation where the court would instruct the jurors that if they found defendant guilty of the felony they would simply return a verdict of guilty whereas if found guilty of the lesser offense they should fix the punishment. This would present a very confusing situation to the jury which I cannot believe was intended by the legislature.
I would affirm the judgment.